Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 1 of 11

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF MONROE
In the matter of the Administration Proceeding, PETITION
Estate of Daniel Prude, File No. 2020-1616

Deceased.

 

TO THE SURROGATES COURT, COUNTY OF MONROE
It is respectfully alleged:

l. Joint Petitioner, Junera Prude, is domiciled at 7719 W. Hampton Ave.,
Apt. #2, Milwaukee, Wisconsin 53218, County of Milwaukee and is the daughter of the
decedent and is a legal heir of the decedent’s estate.

2. Joint Petitioner, Tashyra Prude, is domiciled at 3411 12" Place, Chicago,
Illinois, County of Cook and is the daughter of the decedent and is a legal heir of the
decedent’s estate.

3. Tameshay Prude is domiciled at 8102 South Loomis Blvd., Apt 1,
Chicago, Illinois 60620, County of Cook, and is the sister of the decedent and was
granted Letters of Administration with Limitations by Decree of this Court on August
24, 2020.

4. Joe Louis Cole, upon information and belief, is domiciled at 8102 South
Loomis Blvd., Apt 1, Chicago, Illinois 60620, County of Cook, and is the surviving

father of the decedent and was purported to be the sole heir of the decedent’s estate.
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 2 of 11

5. Upon information and belief, the Decedent, Daniel Terrell Prude, was
domiciled at 8102 South Loomis Blvd. Apt 1, Chicago, Illinois 60620 county of Cook.
The Decedent’s date of death was March 30, 2020.

6. The Joint Petitioners herein filed a Joint Petition with this Court on
September 4, 2020 seeking appointment of Junera Prude and Tashyra Prude to serve as
joint administrators of the Estate of their late father and requesting the Court issue them
Limited Letters of Administration permitting the Petitioners to pursue a wrongful death
claim on behalf of the estate of their late father. A copy of the Petition filed September
4, 2020 is attached hereto under Exhibit “A”.

7. Unbeknownst to the Petitioners, a petition had been previously filed by
the Petitioners’ paternal aunt, Tameshay Prude. A copy of the Tameshay Prude’s
Petition filed with this Court on August 4, 2020 is attached hereto under Exhibit “B”.

8. At no time were the Petitioners ever notified about their aunt’s petition
that was filed with this court seeking appointment as administrator of their late father’s
estate.

9. Upon information and belief, Tameshay Prude did not notify any of the
heirs of decedent’s estate of the application she had filed seeking appointment of the
Decedent’s estate, and the Petitioners herein can both affirmatively attest that they were
never informed of Tameshay Prude’s filing with this Court seeking appointment as
Administrator of their late father.

10. In fact, it appears evident from the paperwork that is on file with the

Monroe County Surrogates Court that it was never the intention of Tameshay Prude to
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 3 of 11

notify the rightful heirs about the administration of their late fathers and her
appointment as administrator.

11. Upon information and belief, Tameshay Prude intentionally and willfully
misinformed the Monroe County Surrogates Court and knowingly and intentionally
claimed the Decedent died without issue.

12. Tameshay Prude filed with the Monroe County Surrogates Court a false
petition claiming the decedent left surviving only his father and claimed decedent’s
father was the only surviving heir that would inherit pursuant to EPTL 4-1.1 and 4-1.2.

13. Tameshay Prude was entirely aware that the Decedent died with five (5)
issue.

14. Despite being fully aware of Decedent’s issue Tameshay Prude verified
under oath that the allegations contained in her petition were true.

15. Asameans in furtherance to induce this Court to grant the relief requested
in her Petition, Tameshay Prude procured an affidavit from her brother, Joe Prude, who,
upon information and belief, she was conspiring with so she could secure her position
as administrator. The Affidavit of Joe Prude inaccurately states that Joe Louis Cole was
the sole distribute of the Estate of his late son, Daniel T. Prude, and that there were no
other disributees in existence nor was it possible other distributees could exist and that
Daniel T. Prude had no issue. Attached hereto and made a part hereof is the Affidavit

of Joe Prude sworn to August 20, 2020 under Exhibit “C”.
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 4 of 11

16. Upon information and belief, it is not possible that the claims made by Joe
Prude and Tameshay Prude could possibly be known to them as honest statements in
their sworn statements filed with this Court.

17. Ina text exchange with Tashyra Prude, Joe Prude and tells Tashyra he
feels bad about his brother and Tashyra says all she thinks about is her daddy. Joe Prude
responds, “I do to baby ur daddy was my heart.” A copy of the text exchange between
Tashyra Prude and her uncle Joe Prude is attached under Exhibit “H”.

18. Incredibly, Joe Prude provided an affidavit to this court despite knowing
he reached out to Petitioner, Junera Prude, at the moment of her father’s death and Face-
Timed Junera with her father so that he Daniel Prude did not die alone without his
daughter at his side.

19. It seems completely disingenuous for Tameshay Prude and Joe Prude to
deny the existence of the descendants of the decedent.

20. In fact, Petitioner, Junera Prude, was contacted by her aunt, Tameshay
Prude, and her uncle, Joe Prude, on March 30, 2020 to assist in making decisions on
behalf of her late father who medical personnel informed had irreversible brain damage
from an anoxic brain injury. Medical professionals reached out to Junera Prude as her
late father’s closest next-of-kin to make the final decision on whether he should remain
on life support and kept alive through extraordinary means.

21. Upon information and belief, Tameshay Prude was also fully aware of the

fact that Junera Prude was designated as a family member entitled to pick up the
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 5 of 11

cremains of her late father. See requisition slip from Paul L. Murphy & Sons Funeral
Home under Exhibit “D”.

22. Attached hereto under Exhibit “E” is a text message exchange between
Junera Prude and her aunt, Tameshay Prude in which aunt Tameshay inquires about
Junera’s Daddy’s ashes:

JP: Hey tete how u doing? I been
working sooo much ima be off next
weekend ima come see u

TP: Ok I’m good & u niece u heard

anything about ur Daddy ashes
because he told me he sent them 2
the funeral home where Londa work

23. Upon information and belief, both Tameshay Prude and Joe Prude were
aware of the issue of their late brother, Daniel T. Prude, as it was prominently
acknowledged in the Funeral Program of their late mother, Dorothy J. Prude, that she
was survived by her grandchildren, Tyshawn Pride, Nathaniel McFarland, Junera
Prude, Tashyra Prude, and Sharell Prude, whom are all the surviving issue of Daniel T.
Prude. A copy of the House of Branch Funeral Home Funeral Program is attached under
Exhibit “F”.

24. Tashyra Prude’s mother was even contacted by Tameshay Prude and
inquired about Tashyra’s birth certificate sometime in April 2020 and lied about the
reason it was needed.

25. Upon information and belief, Tameshay Prude and her brother seek to

control the estate of their late brother so that they can prevent the rightful heirs of her
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 6 of 11

brother’s estate from inheriting. Upon information and belief that is why Tameshay
Prude intentionally misinformed the Court that there were no heirs of the decedent so
the assets of the estate could be diverted away from the decedent’s children.

26. In fact, it was acknowledged by Tameshay Prude’s attorney, Elliot Dolby
Shields, Esq. that under Illinois Law, “Tameshay Prude, the proposed administrator,
would inherit one-quarter of the estate.” See Affirmation of Elliott Dolby Shields, Esq.
attached under Exhibit “G”. Upon information and belief, Tameshay Prude
intentionally failed to disclose to the Court the decedent’s issue so she could be assured
of receiving a large administrator’s commission.

27. Based upon the apparent deceit in the filings made by Tameshay Prude,
and her obvious financial interests and motivations, it appears she is not intent upon
faithfully and honestly discharging the duties of Administrator as she has sworn to do.

28. It appears from her actions that the intent and purpose of Tameshay Prude
was to stonewall the rightful heirs of the Decedent’s estate and steer any recovery from
the wrongful death claim away from the Decedent’s children so she can enjoy a
potentially hefty commission and perhaps receive other benefits through her brother
and father.

29. SCPA §711 sets forth the grounds for revocation or modification of letters
on notice to the fiduciary and other interested persons.

30. SCPA §711(4) enables the Surrogates Court to revoke Letters or remove
a fiduciary for disqualification or misconduct where the grant of her letters was obtained

by a false suggestion of material fact. See SCPA §711(4).
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 7 of 11

31. Joint Petitioners strongly believe Tameshay Prude had reason to know that
the decedent left five (5) children who were his next of kin.

32. Petitioners believe Tameshay Prude’s misstatements were knowing and
intentional material misstatements and that the conduct of Tameshay Prude in
purposefully misinforming the Court about these material facts provides this Court with
adequate legal basis for removing Tameshay Prude as Administrator of the Estate of the
late Daniel T. Prude.

33. Petitioners believe that the conduct of Tameshay Prude of filing a Petition
with this Court with falsely stated facts is misconduct, dishonesty and want of
understanding which justifies the conclusion Tameshay Prude is unfit to serve as
Administrator of the Estate of Daniel T. Prude. Her appointment was obtained by a false
suggestion of material fact. A false statement that there were no heirs of the estate in
the Petition for Letters of Administration is material and Tameshay Prude should be
removed from serving as administrator.

34. SCPA §719(10) permits an Ex-Parte revocation in extreme circumstances.

35. Petitioners submit the conduct engaged in by Tameshay Prude warrants
immediate revocation because they were obtained by a false suggestion of material fact.

See SCPA §§719(10) and 711(4).
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 8 of 11

   

 

WHEREFORE, Petitioners respectfully request the Court immediately revoke
the Letters of Administration issued to Tameshay Prude, and permanently revoke her
letters, and that the Court issue Letters of Administration to Petitioners herein so that

they may jointly administer the estate of their late father, and that the Court grant other

and further relief as the Court deems just and proper.

Dated: September 9, 2020 fy
nera Prude

‘a and Su peipre
Ss Leu tay 4 Mato na Tashyra Prude

ao
roruced Se 5,7
GHOY.AR

 

   

 

 

flatk Vajdik, EsG.,
Attorney repfesenting Tashyra Prude
Office & P.O. Address

 

  

A rey Tepre enting Junera Prude

Office & P.O, Address

One East Main Street 321 N Clark St #900

Rochester, New York 14614 Chicago, IL 60654

Tele: (585) 232-4724 Tel, No.: (312) 253-8590

Fax: (585) 232-6674 Email: attorneymav@gmail.com

 

Email; dstern@elliottstern.com

 
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 9 of 11

WHEREFORE, Petitioners respectfully request the Court immediately revoke
the Letters of Administration issued o Tameshoy Prude, and permanently revoke her
letters, and that the Court issue Letters of Administration to Petitioners hercin so that
they may jointly administer the estate of their late father, and that the Court grant other
and further relief as the Court deems just and proper.

Dated: September 9, 2020 fy
nera Prude

bh
» afiy ig and SUIssRe See? Va: /?, L.
7 20% Obra PL yea.
. {nt spiel Tashyra Prude
VY m-Gamr—

 

  
 

aoonanscoenqgeneesoee:

nown 19 ie somes
ronuced Mentk .
(saseee etal,

 
 

MIRENA F FONTANA
Official Seal
Notary Public - State of IIlinals

My Commission Expires Jun 27,2023

   
    
    

f

/ “i ‘a ALABBESE, LLP ROMANUCCI & BLANDIN, LLC
: Sa Mark Vajdik, Esq.,

 

 

" David S. stem, q | ;
Attorney representing Junera Prude Attomey representing Tashyra Prude
Office & P.O. Address Office & P.O. Address
One East Main Street 32) N Clark St #900
Rochester, New York 14614 Chicago, TL 60654

Tel. No.: (312)253-8590

Tele; (585) 232-4724
Email: attorneymav(@gmail.com

Fax: (585) 232-6674
Email; dstern@elliottstem.com
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 10 of 11

VERIFICATIONS

STATE OF ILLINOIS,
COUNTY OF COOK, ss.

Tashyra Prude, being duly swom, deposes and says:

Deponent has read the foregoing Petition and knows the contents thereof. The contents
of the Petition are true to my knowledge, except as to those matters therein stated to be
alleged upon information and belief, and as to those matters I believe them to be true.

o~ ‘
1 a.) if

\ wo }
pd hea foe Lory

Tashyra Prude

Subscribed and sworn to before me

TH 90) MIRENA F FONTANA
on m r L614, 2020 Official Seal
me Notary Public - State of I!linois
tN Sram ; sek My Commission Expires Jun 27, 2023
Notary Public

 
Case 6:20-cv-06675-FPG Document 3-5 Filed 09/17/20 Page 11 of 11

VERIFICATIONS

STATE OF WISCONSON,
COUNTY OF MILWAUKEE, ss.

Junera Prude, being duly sworn, deposes and says:

Deponent has read the foregoing Petition and knows the contents thereof. The contents
of the Petition are true to my knowledge, except as to those matters therein stated to be
alleged upon information and belief, and as to those matters I believe them to be true.
Subscribed and sworn to before me

on September-/0*, 2020

flafe , Mle: ible.

Alcta i: blic ~

8 "VIRGINIA SCATAMACCHIA
wy MY COMMISSION # GG349383
%,O%¢ EXPIRES: July 13, 2023

 

 

ean
VETPALE, Em tOF
